Citation Nr: 1022430	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a subtotal gastrectomy for a duodenal ulcer.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his niece



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that confirmed and continued a 
previously assigned 20 percent disability rating.

The Veteran testified during a hearing before the undersigned 
Acting Veterans Law Judge in May 2008.  A transcript of the 
hearing is of record.  This case was previously before the 
Board in June 2008, when the Veteran's claim for an increased 
rating regarding his residuals of a subtotal gastrectomy for 
a duodenal ulcer was remanded to the RO for further 
development.  Then, in a January 2010 rating decision, the RO 
awarded a 40 percent disability rating, effective from 
December 1, 2006, the date the Veteran's claim for an 
increased rating was received.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  In this case, in July 2007, 
the Veteran stated that he sought a 100 percent disability 
rating that the Board construes as a TDIU claim.  Therefore, 
the issue of TDIU is raised by the record and the issue is 
properly before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Giving the Veteran the benefit of the doubt, the objective 
and probative medical evidence of record demonstrates that 
his service-connected residuals of a subtotal gastrectomy for 
a duodenal ulcer are shown to be productive of an overall 
disability picture that nearly approximates that of severe 
disablement with associated nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia.

2. The Veteran's service-connected disabilities are: 
residuals of a subtotal gastrectomy for a duodenal ulcer, 
rated 60 percent disabling, and hemorrhoids, assigned a 
noncompensable disability evaluation; the combined rating is 
60 percent.

5. The evidence for and against the Veteran's claim is in 
relative equipoise on the question of whether his service-
connected disabilities preclude him from securing or 
following substantially gainful employment consistent with 
his education and industrial background.


CONCLUSIONS OF LAW

1. Resolving doubt in the Veteran's favor, a 60 percent 
rating, but no higher, is warranted for residuals of a 
subtotal gastrectomy for a duodenal ulcer.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.111, 
4.112, 4.114, Diagnostic Code (DC) 7308 (2009).
 
2. Resolving reasonable doubt in the Veteran's favor, the 
criteria for a TDIU are met since December 1, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) 

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   Another 
notice letter was sent in July 2008.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in December 2006.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

As noted above, in June 2008, the Board remanded the 
Veteran's case to the RO for further development, which 
included sending the Veteran an appropriate notice letter, 
obtaining any recent VA and non-VA treatment records, and 
scheduling him for a VA examination.  There has been 
substantial compliance with this remand, as the Veteran was 
sent an appropriate letter in July 2008 and scheduled for VA 
examinations in October 2008 and May 2009.  His recent VA 
treatment records, dated through June 2009, were also 
obtained.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records.  Further, 
the Veteran submitted private treatment records.  And he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned in May 2008.  

Next, specific medical examinations pertinent to the issue on 
appeal were obtained in October 2008 and May 2009.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's residuals of 
a subtotal gastrectomy for a duodenal ulcer since he was last 
examined.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95 (April 7, 1995).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VA examinations obtained in this 
case are more than adequate, as they were predicated on a 
full reading of the treatment records in the Veteran's claims 
file and involved interviews with the Veteran.  Accordingly, 
the Board finds that VA's duty to assist, with respect to 
obtaining a VA examination with respect to the issue on 
appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

A.	Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
ratings are at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, the Veteran's residuals of a subtotal 
gastrectomy for a duodenal ulcer were rated as 20 percent 
disabling when the case was before the Board in June 2008.  
However, in a January 2010 rating decision, the RO increased 
the Veteran's disability rating to 40 percent effective from 
December 1, 2006, the date of receipt of his claim for an 
increased rating.  

Upon review of probative and competent medical evidence, with 
consideration of the applicable rating criteria, and giving 
the Veteran the benefit of the doubt, the Board is of the 
opinion that objective evidence more nearly approximates that 
required for a60 percent rating, but no more, his service-
connected gastrointestinal disability.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7308, a 
postgastrectomy syndrome warrants a 20 percent rating when 
there are mild infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or continuous 
mild manifestations.  When there are moderate less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss a 40 percent rating is warranted.  Severe episodes 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia warrant a 60 percent rating.  
Id.

At the Veteran's October 2008 VA examination, he denied 
nausea, hematemesis, melena, and vomiting.  The Veteran 
reported that he had to closely watch he diet or he would 
have "dumping syndrome."  He indicated that his stool was 
generally loosely formed, and he had increased flatus which 
caused abdominal pain across his upper abdomen.  The VA 
examiner noted that the Veteran's weight was 158 pounds, down 
from 175 pounds in September.  

At his May 2009 VA examination, the Veteran reported 
anorexia, belching, bloating, diarrhea, dizziness, nausea, 
pain, and weight loss within 30 minutes after eating.  He 
indicated that this occurred daily, sometimes more often.  He 
stated that he suffered from nausea several times a week, 
melena, and persistent diarrhea. Significantly, the May 2009 
VA examiner opined that the Veteran's post operative 
gastrectomy residuals, consisting of nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia were 
severely disabling. 

The Board parenthetically notes that, although the May 2009 
opined the Veteran had anemia and weight loss with 
malnutrition, earlier in the VA examination report he 
contradicted this finding by indicating that the Veteran did 
not have signs of significant weight loss or malnutrition, or 
signs of anemia.  Regardless, the Board notes that a veteran 
need not display all of the symptoms in the rating schedule 
to receive a particular rating.  38 C.F.R. § 4.21.  Further, 
as previously mentioned, the Board places significant 
probative weight on the VA examiner's finding that the 
Veteran's residuals of a subtotal gastrectomy for a duodenal 
ulcer are severely disabling.

After carefully reviewing the findings of the VA 
examinations, the VA treatment records, private treatment 
records, lay statements, and May 2008 BVA hearing testimony, 
and resolving the doubt in the Veteran's favor, the Board 
concludes that his service-connected residuals of a subtotal 
gastrectomy for a duodenal ulcer are shown to more nearly 
resemble the criteria for a 60 percent rating.

Given these facts, the Board finds that a 60 percent rating, 
the maximum schedular rating possible for postgastrectomy 
syndrome under DC 7308, is warranted.  There are no other 
relevant diagnostic codes for consideration.

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 
(Fed.Cir. Jul 17, 2009).

The Board finds that the schedular criteria are adequate to 
describe the severity and symptoms of the Veteran's 
disability.  His residuals of a subtotal gastrectomy for a 
duodenal ulcer have been manifested by no more than severe 
symptoms, such as nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  These manifestations are 
clearly contemplated in the rating criteria.  Significantly, 
the May 2009 VA examination did not find the appellant's 
disorder to be totally incapacitating, but rather noted that 
his residuals were "severely disabling."  The rating 
criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is not warranted. Id.  

In addition, the industrial impairment caused by the 
Veteran's service-connected gastrointestinal disability has 
been recognized below in the raising and resolution of 
reasonable doubt on the issue of TDIU.

B.  TDIU

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The general rule with respect to an award of increased 
compensation (which includes TDIU) is that the effective date 
for such an award will be the date the claim was received or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule 
applies under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
during the one-year period preceding the date of receipt of 
the claim for increased compensation. Otherwise, the 
effective date remains the date the claim is received.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The record reflects that the Veteran is in receipt of a 60 
percent (maximum) schedular rating for service-connected 
gastrectomy residuals, granted herein.

In December 2006, the RO received the Veteran's current claim 
for an increased rating and, in July 2007, he requested a 100 
percent disability rating that the Board has construed as his 
claim for a TDIU.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disabilities 
are: residuals of a subtotal gastrectomy for a duodenal 
ulcer, rated herein as 60 percent disabling, and hemorrhoids, 
assigned a noncompensable evaluation.  The Veteran thus meets 
the minimum percentage requirements for TDIU under 38 C.F.R. 
§ 4.16(a).

After a review of the evidence of record, the Board finds 
that the evidence for and against the Veteran's claim is in 
relative equipoise on the question of whether the Veteran's 
service-connected disabilities preclude him from securing or 
following substantially gainful employment consistent with 
his education and industrial background.  During the period 
in question, the Veteran was diagnosed with "severely 
disabling" post operative gastrectomy residuals that include 
impairing symptoms with associated nausea, sweating, 
circulatory disturbance after meals, diarrhea, and 
hypoglycemic symptoms with weight loss, malnutrition, and 
anemia.  The May 2009 VA examiner stated that the Veteran had 
dumping syndrome and depression (became an introvert) since 
the surgery residuals worsened, with severe acid reflux and 
abdominal pain that incapacitates the Veteran and "all of 
which makes the [V]eteran unemployable" to do home 
improvements as he was a plumber.
 
Partially weighing against the Veteran's claim for a TDIU is 
the November 2008 VA examiner's note that the Veteran stopped 
working as a cook due to dermatomyositis; however, the same 
report is partially favorable on the TDIU question because 
the VA examiner also noted that when the Veteran's stomach 
and abdomen bothered him he had to sit down for symptom 
relief.  Resolving reasonable doubt in the Veteran's favor, 
the Board finds that the criteria for a TDIU are met since 
December 1, 2006.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A rating of 60 percent, but no more, for residuals of a 
subtotal gastrectomy for a duodenal ulcer is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


Entitlement to a TDIU is granted from December 1, 2006, 
subject the laws and regulations governing the award of 
monetary benefits.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


